DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 18 December 20202, on an application filed 17 October 2018, which claims priority to a provisional application filed 17 October 2017.
The Office notes that the amendment fails to comply with 37 CFR 1.121.  For example, claim 1 omits language without indicating that it has been eliminated, specially the term data in the final element. As a courtesy to the applicant, the claim has been entered as listed in the response.  However, the Applicant is reminded that future correspondence must comply with 37 CFR 1.121.
Claims 1-18 have been amended.
Claims 19-21 have been added by amendment.
Claims 1-21 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-18 under 35 USC 101
Some of the rejection of claims 1-18 under 35 USC 112 have been withdrawn in light of the amendments to the claims; some have been upheld. Please see below for further details.  


Drawings

New corrected drawings were received on 18 December 2020. These drawings are accepted.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:

Claim 19 recite limitations indicating when the additional data does not identify a surgical procedure, rejecting the received medical bill. However, the specification does not support this limitation, as paragraph 28 indicates that “the service that was provided can be identified based on a service code in the received medical bill data and obtain additional information associated with the service code from the medical insurance database”, and then paragraph 29 indicates that the system determines whether the submitted medical data is associated with a surgical procedure performed on the patient “based on the data identified in step 325.” Accordingly, the system identifies a surgical procedure from the service code, not the additional information. There is nothing in the claims nor specification as originally field that supports the limitation when the additional data does not identify a surgical procedure, rejecting the received medical bill. In fact, Fig. 3 #330 indicates that when the system determines that the system identifies a medical procedure, the system provides compensation. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claim 20 recites appending the additional data and appending textual data to the received medical bill. However, the specification does not support this limitation. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 11, 12, 17, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As indicated above, claims 19 and 20 contain limitations that are unsupported by the specification as originally filed, and are, in fact, directly contradictory to the flowchart of Fig. 3. 

 The claims contain with antecedent basis issues. The following limitations contain insufficient antecedent basis for:
5, 11, 17.	the service date, and
6, 12, 18.	the service code, the service data, the service description.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-6 and 19-21 are drawn to a method for more accurately managing processing of medical bill data, comprising: receiving, by an insurance data management computing apparatus, Claims 7-12 are drawn to a non-transitory computer-readable medium for more accurately managing processing of medical bill data, comprising: receiving, by an insurance data management computing apparatus, the medical bill data from a client, wherein the received medical bill data comprises a first service code; comparing, by the insurance data management computing apparatus, the received medical bill data with standard medical bill data; based at least on the comparison, determining that the received medical bill data is complete; matching the first service code included with the received medical bill data with a Claims 13-18 are drawn to a system for more accurately managing processing of medical bill data, comprising: receiving, by an insurance data management computing apparatus, the medical bill data from a client, wherein the received medical bill data comprises a first service code; comparing, by the insurance data management computing apparatus, the received medical bill data with standard medical bill data; based at least on the comparison, determining that the received medical bill data is complete; matching the first service code included with the received medical bill data with a stored service code in a medical insurance database; when the first service code matches the stored service code, determining that the received medical bill is compensable; identifying, by the insurance data management computing apparatus, previously submitted bill data associated with the received medical bill data based on one or more service data parameters in the received medical bill data and the previously submitted bill data; 

All of the claimed limitations (except for the various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including insurance data management computing apparatus, processor, memory, computer readable medium) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the by the insurance data management computing apparatus language, each of these limitations describes activities that would normally be performed by medical providers, billers or bill reviewers when generating a medical bill: users would mentally whether services should be grouped separately or together, and would alter bills accordingly.. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including insurance data management computing apparatus, processor, memory, computer readable medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe receiving, transmitting, processing or analyzing data. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Sultan et al. (U.S. Patent 8,756,075 B1), hereinafter Sultan, in view of Gelber (U.S. PG-Pub 2003/0069760 A1), further in view of Lynn et al. (U.S. PG-Pub 2008/0306952 A1), hereinafter Lynn.

As per claims 1, 7 and 13, Sultan discloses a non-transitory computer readable medium having stored thereon instructions, an insurance data management computing apparatus and a method for more accurately managing processing of medical bill data (Sultan, Figs. 3 and 5.), the method comprising: 
receiving, by an insurance data management computing apparatus, the medical bill data from a client, wherein the received medical bill data comprises a first service code (Sultan, Fig. 3 S310 and C3L5-10, it is well known for medical claims to contain a service code, see the procedure code of the medical claims of C12L51.); 
identifying, by the insurance data management computing apparatus, previously submitted bill data associated with the received medical bill data based on one or more service data parameters in the received medical bill data and the previously submitted bill data (Sultan discloses a system wherein submitted claims, i.e. bills, are inspected to see if they should be part of a claim bundle, and then searches for related previously submitted claims. See Fig. 3 S310-340. The need to bundle claims can be generated based on various data in the bills, such as provider ID, patient ID, timing, procedure, etc., see Sultan, C10L5-53. Medical claims are medical bills, see the Wikipedia page on Medical Billing: “The claims are billing invoices for medical services rendered to patients.”); 
determining, by the insurance data management computing apparatus, that the received medical bill data is erroneous medical bill data based on a time period between the previously submitted bill data and the received medical bill data (When processing future claims, the system determines whether they should be part of a bundle based on a date range for claim inclusion, see C20L29-42. A claim that should be bundled but has not yet been bundled would be considered to contain erroneous medical bill data.); 
classifying, by the insurance data management computing apparatus, the received medical bill data as bundled bill data when the received medical bill data is determined to be the erroneous medical bill data (Unbundled claims are bundled accordingly, see C14L63-C15L12 and C20L29-42.); and 
reducing, by the insurance data management computing apparatus, a compensation value from the received medical bill data classified as the bundled bill data (Sultan discloses reducing the compensation value of the received claim in various ways, such as zeroing all claims except the bundled amount, or correcting amounts previously paid that should have been part of the bundles, i.e. “truing up”, or reference pricing, etc., see C24L51-55, C25L30-36, C28L8-19.); and
13.	a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory (Sultan, Fig. 3.).

Although Sultan discloses identification of follow-up procedures, as shown at C25L1-9, it is more generally disclosed to the determination and creation of bundled bills. Sultan fails to explicitly disclose identification of follow-up procedures.

Sultan fails to explicitly disclose:
comparing ... the received medical bill data with standard medical bill data; 
based at least on the comparison, determining that the received medical bill data is complete; 
matching the first service code included with the received medical bill data with a stored service code in a medical insurance database; 
when the first service code matches the stored service code, determining that the received medical bill is compensable; and
identification of follow-up procedures.

Gelber teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
comparing ... the received medical bill data with standard medical bill data (Using various look-up tables, Gelber compares the received bill against standard data to determine whether the bill is complete, see Fig. 2 #s 54-60 and paragraphs 61-66.); 
based at least on the comparison, determining that the received medical bill data is complete (Using various look-up tables, Gelber compares the received bill against standard data to determine whether the bill is complete, see Fig. 2 #s 54-60 and paragraphs 61-66.); 
matching the first service code included with the received medical bill data with a stored service code in a medical insurance database (Using various look-up tables, Gelber compares the received service code against a procedure lookup table data to determine whether the bill is compensable, see Figs. 2 and 6A-6C and paragraphs 61-66.); and
when the first service code matches the stored service code, determining that the received medical bill is compensable (Using various look-up tables, Gelber compares the received service code against a procedure lookup table data to determine whether the bill is compensable, see Figs. 2 and 6A-6C and paragraphs 61-66.),
	in order to provide “a rules-based pre-adjudication of a benefits claim submission is disclosed, wherein a patient claim benefit is pre-adjudicated in accordance with proprietary and commercial rules prior to submission to a policy issuing company to assure compliance with the 

Neither Sultan nor Gelber explicitly disclose identification of follow-up procedures. However, Lynn teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide identification of follow-up procedures (Lynn, paragraph 36 wherein the system includes all follow-up procedures in the procedure episode group).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the method of Sultan directed to claim processing to provide 
comparing ... the received medical bill data with standard medical bill data; based at least on the comparison, determining that the received medical bill data is complete; matching the first service code included with the received medical bill data with a stored service code in a medical insurance database; and when the first service code matches the stored service code, determining that the received medical bill is compensable, as taught by Gelber, in order to provide “a rules-based pre-adjudication of a benefits claim submission is disclosed, wherein a patient claim benefit is pre-adjudicated in accordance with proprietary and commercial rules prior to submission to a policy issuing company to assure compliance with the terms and conditions of the patient benefit plan and to minimize error and maximize benefit reimbursement” (Gelber, Abstract); and
identification of follow-up procedures, as taught by Lynn, in order to provide a medical bill procedure grouping system that identified all relevant procedures for inclusion in the group. 



As per claims 2-6, 8-12 and 14-18, Sultan/Gelber/Lynn disclose claims 1, 7 and 13, discussed above. Sultan also discloses:
2, 8, 14. 	wherein the received medical bill data is determined to be the erroneous medical bill data when a service date of the received medical bill data is within the time period of the previously submitted bill data (When processing future claims, the system determines whether they should be part of a bundle based on a date range for claim inclusion, see C20L29-42. A claim that should be bundled but has not yet been bundled would be considered to contain erroneous medical bill data.); 
3, 9, 15. 	determining, by the insurance data management computing apparatus, when the received medical bill data is associated with a surgical procedure prior to determining when the received medical bill data is the erroneous medical bill data (The data included with the received medical bill data includes all claim data, including information indicating whether it is associated with a surgical procedure; as the data is received before it is determined whether it is erroneous medical bill data, the surgical association determining is performed first. Billing codes indicate surgical procedures, see C22, L61-C23L33. Further, Sultan specifically determines whether a claim is associated with a surgical procedure before considering if it is erroneous, see C14L15-29.);
4, 10, 16. 	classifying when the received medical bill data as compensable medical bill data (Fig. 3 #S325.);
5, 11, 17. 	identifying, by the insurance data management computing apparatus, a service code, the service date, a service description and service provider data from the received medical bill data and the previously submitted bill data (C20L29-42 and C22, L61-C23L33.);
6, 12, 18. 	wherein the received medical bill data comprises the service code, the service date, the service description, and service provider data (C20L29-42 and C22, L61-C23L33.).


As per claims 1-21, Sultan/Gelber/Lynn disclose claim 1, discussed above. Sultan fails to explicitly disclose:
19.	based at least on the matching of the first service code with the stored service code, determining additional data stored in the medical insurance database, wherein the additional data is associated with a service that was provided to a patient; 
20.	when the additional data does not identify a surgical procedure, rejecting the received medical bill; and
21.	appending the additional data to the received medical bill data; and appending textual data to the received medical bill data, wherein the textual data is associated with providing compensation associated with the received medical bill data

Gelber teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
19.	based at least on the matching of the first service code with the stored service code, determining additional data stored in the medical insurance database, wherein the additional data is associated with a service that was provided to a patient (Gelber, Figs. 6A-6C, discloses a system wherein a CPT code from a bill is matched with codes in various look-up tables, and pursuant to that determination, additional data associated with a service provided to a patient is also looked up, see 6A #310, where a CPT code matched, and then the system looks up whether an active CPT code is in a table, #310-314.); 
20.	when the additional data does not identify a surgical procedure, rejecting the received medical bill (Gelber, Figs. 6A-6C #s 318-350 looks up various additional data related to a provided surgical procedure, if the additional data does not identify related information that comports to the identified provided surgical procedure, the bill is rejected.); and
21.	appending the additional data to the received medical bill data; and appending textual data to the received medical bill data, wherein the textual data is associated with providing compensation associated with the received medical bill data (Gelber discloses updating claims with accessed information associated with paying a received medical bill, see paragraphs 5 and 28.),
	in order to provide “a rules-based pre-adjudication of a benefits claim submission is disclosed, wherein a patient claim benefit is pre-adjudicated in accordance with proprietary and commercial rules prior to submission to a policy issuing company to assure compliance with the terms and conditions of the patient benefit plan and to minimize error and maximize benefit reimbursement” (Gelber, Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the method of Sultan directed to claim processing to provide based at least on the matching of the first service code with the stored service code, determining additional data stored in the medical insurance database, wherein the additional data is associated with a service that was provided to a patient; when the additional data does not identify a surgical procedure, rejecting the received medical bill; and appending the additional data to the received medical bill data; and appending textual data to the received medical bill data, wherein the textual data is associated with providing compensation associated with the received medical bill data, as taught by Gelber, in order to provide “a rules-based pre-adjudication of a benefits claim submission is disclosed, wherein a patient claim benefit is pre-adjudicated in accordance with proprietary and commercial rules prior to submission to a policy issuing company to assure compliance with the terms and conditions of the patient benefit plan and to minimize error and maximize benefit reimbursement” (Gelber, Abstract). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 18 December 2020	 concerning the rejection of all claims under 35 U.S.C. 101 and 103 have been fully considered but they are not persuasive.

With regard to the rejection of the claims under 35 USC 101, the Applicant provides the following arguments on pages 12-14:
	A.		Here, Applicant respectfully asserts that claim 1 does not merely recite an abstract idea and the claims are patent eligible under Prong One. For example, claim 1 recites several detailed steps that cannot be performed mentally, at least in the aggregate, to replace the "insurance data management computing apparatus" described throughout the claim. Additional clarifying steps are provided in new dependent claims 19-21 as well to further distinguish any alleged abstract idea from the claim features recited in claim 1. 


B.	Additionally, the detail provided in claim 1 is not taught or suggested in the cited references. This shows, at least, that the claims are directed to more than simply an abstract idea of a mental process because the method described in at least claim 1 is a new method than what has been previously described in the art. 

Thus, Applicant respectfully asserts that the Section 101 rejections should be withdrawn under at least Step 2A Prong One and do not need to proceed to Step 2A Prong Two. 


C.	... Applicant respectfully asserts that the claims do recite a "practical application" of the alleged abstract idea. For example, Applicant respectfully asserts that the claims are limited to a practical application that "effectively assists with more accurately managing processing of medical bill data." Applicant's published application, paragraph 8. This can prevent unneeded processing when a medical bill is fraudulent, since the system would not need to process "fraudulent or incorrect billing data." Id. This may also decrease unnecessary electronic data stored in the medical insurance database. 

	Thus, if the analysis continues to Step 2A Prong Two (which it shouldn't), the claims are also patent eligible for being directed to a "practical application" of an alleged abstract idea. Applicant respectfully asserts that the Section 101 rejections should be withdrawn under Step 2A Prong Two and do not need to proceed to Step 2B. 


D.	Here, Applicant respectfully asserts that if the analysis proceeds to Step 2B, the claims expressly provide improvements to technology by "more accurately managing processing of medical bill data," as described herein. Applicant's published application, paragraph 8. This can prevent unneeded processing when a medical bill is fraudulent, since the system would not need to process "fraudulent or incorrect billing data." Id. The features of at least claim provide unconventional ways of performing the claimed features, as further described below with respect to the cited references.




Regarding argument A, the Office notes that merely adding generic computing devices performing generic computing functions does not make the claims statutory. These devices are specifically addressed in the statutory rejection above. 

Regarding argument B, the Office notes that the claims have been rejected over a new grounds of rejection, issued in view of the amendments to the claims. Further, Judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty. For example Flook and Ultramercial included novel claims that were, nonetheless abstract. Furthermore, it is the additional elements (i.e. generic computer hardware) that have been identified as performing routine and conventional functions (i.e. receiving data, storing data, displaying data). Therefore, assuming arguendo that the claims were found to distinguish over the prior art, they would still be directed to an abstract idea without significantly more as established in the statutory analysis set forth above.

Regarding arguments C and D, the Office notes that the judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including insurance data management computing apparatus, processor, memory, computer readable medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no 

Bascom indicates that “… when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements …” (11/2/16 Update), or, in other words, eligibility may be found in “non-conventional and non-generic arrangement of known, conventional pieces”. This is distinct from the present invention, which utilizes generic computing structure to perform generic computing functions that provides an obvious result in view of the prior art, as indicated above.

The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to an improvement to another technical field. Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to an improvement to that technical field. Diamond v. Diehr. Example 25.

The claims are not directed to any other technological field other than processing of healthcare data. As described above, the claims are directed to an abstract idea related to using categories to organize, store, and transmit information and comparing new and stored information and using rules to identify options. This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant's specification.


Applicant's arguments regarding the prior art rejection of the claims have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Gelber, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Sultan, Gelber and Lynn, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (9 October 2020), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
19 January 2021